DETAILED ACTION

In the reply filed 9/23/2021, claims 32, 34-48, and 50-97 are pending, with claims 38, 39, 44-46, 70, 80-83, 85-92 withdrawn. 
In Applicant’s reply, it is noted that claim 85 is identified as “previously presented”. The identifier is incorrect, as the claim had been withdrawn.  Additionally, claim 93 is identified as withdrawn, which also appears to be incorrect, as the claim had not been withdrawn previously. Applicant is reminded to use the correct status identifiers. Failure to do so may result in a Notice of Non-Compliant amendment; see MPEP 714.
The Species shown in Figs. 15-16 was previously elected by the Applicant on 10/29/2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 5/28/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed “element” has no antecedent basis with reference to the elected invention in the original disclosure. The disclosure does include discussion of “element(s)”, however none of these elements correspond to features described as part of the elected invention. See “resilient elements” 150 best shown in Fig. 22 and discussed in [151-157], and 546 best shown in Fig. 37 and discussed in [175-181]. 
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. 
The claims have been scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. 
See MPEP 608.01(o). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 34-37, 40-43, 47, 48, 50-69, 71-79, 84, and 93-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 32 has been amended to recite a new limitation: “wherein the first polymeric material and the second polymeric material are configured to elastically deform when the skater skates.” In the claim, the first polymeric material corresponds to the wall, and the second polymeric material corresponds to the “element”.  Similar limitations are also found in independent claims 58, 59.  The claims introduce new matter, since this limitation is not found in the original disclosure with reference to the elected species. The disclosure does include discussion of “element(s)”, however none of these elements correspond to features described as part of the elected invention. See “resilient elements” 150 best shown in Fig. 22 and discussed in [151-157], and 546 best shown in Fig. 37 and discussed in [175-181].  Where does the original disclosure suggest elastic deformation of the first and second polymeric material? Where does the original disclosure suggest the first and second polymeric material, which are configured for elastic deformation, respectively correspond to a “wall” and an “element”?
. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 34-37, 40-43, 47, 48, 50-69, 71-79, 84, and 93-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 32, 58, and 59 introduce an “element”. As discussed above, the “element” has no basis in the original disclosure, with respect to the elected invention (shown in Figs. 15, 16). For this reason, the claims are indefinite, as it is unclear which particular element corresponds to the claimed “element”.  The Examiner has attempted to make an educated guess as to which disclosed structures map to the claimed element. In the prior Office Action, the Examiner guessed that the “element” (previously the “second structural portion”) may correspond to foam element 120. This understanding no longer applies, as elastic deformation of element 120 is not found in the original disclosure.  The disclosure also reveals that the “element” may correspond “resilient element” 150 or 546, which are not features of the elected species. See, for example, In some embodiments, as shown in FIG. 22, the blade holder 28 may comprise a resilient element 150 disposed between its upper structure 132 and its lower structure 136 and resiliently deformable (i.e., configured to change in shape under load and subsequently recover its original shape) while the skater skates.  It is also noted that the portions of the specification which describe resilient elements do not mention the polymeric materials. 
Claim 32 has been amended to recite a new limitation: “wherein the first polymeric material and the second polymeric material are configured to elastically deform when the skater skates.” In the claim, the wall comprises the first polymeric material, and the “element” comprises the second polymeric material.  Similar limitations are also found in independent claims 58, 59. It is unclear whether the claims require a capability of elastic deformation as a material property, or whether the claims require the wall and the “element” to deform during skating.   Elastic deformation of these materials is not described in the original disclosure. The limitation is not understood, and because the limitation is not found in the original disclosure, the metes and bounds are indeterminable, as the original disclosure provides no clarifying context for the limitation.  The scope of the claims, though unclear, appears to possibly align with a species which was not elected. If it becomes evident that the claims are drawn to a non-elected species, the respective claims will be accordingly withdrawn.  
Due to the nature of indefiniteness of the claims, it is inappropriate to address the limitation (“wherein the first polymeric material and the second polymeric material are configured to elastically deform when the skater skates”) in the prior art rejections below; a definite and supported interpretation could not be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 32 and 58 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Olivieri (US 2011/0198834).

Regarding claim 32, Olivieri teaches: a blade holder for holding a blade of an ice skate, the ice skate comprising a skate boot for receiving a foot of a skater, the blade holder comprising: 
 a wall (including at least one the layers 25, 26, 27) comprising a first polymeric material (see [0047]-[0054]) and defining at least part of a shape of the blade holder (see the blade holder in Figs. 2-5); and  
an element (including another at least one of the layers 25, 26, 27, not possessed by the wall) comprising a second polymeric material different from the first polymeric material (see [0047]-[0054]).


Regarding claim 58, Olivieri teaches: a blade holder for holding a blade of an ice skate, the ice skate comprising a skate boot for receiving a foot of a skater, the blade holder comprising: 
 a wall (including at least one the layers 25, 26, 27) comprising a composite material (see [0047]-[0054]) and defining at least part of a shape of the blade holder (see the blade holder in Figs. 2-5); and  
an element (including another at least one of the layers 25, 26, 27, not possessed by the wall) comprising a polymeric material different from the composite material (see [0047]-[0054]).
Olivieri fails to explicitly state the materials which makes up the wall and element are “composite” or “polymeric”, respectively. However, it is widely understood by those having ordinary skill in the art that the materials disclosed by Olivieri include the composite/polymeric materials as claimed.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 36, 37, 40-43, 47, 48, 50-57, 94, 96 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olivieri (US 2011/0198834) in view of Labonte (US 7,392,991)

Regarding claim 32, Olivieri teaches: a blade holder for holding a blade of an ice skate, the ice skate comprising a skate boot for receiving a foot of a skater, the blade holder comprising: 
 a wall (including at least one the layers 25, 26, 27) comprising a first polymeric material (see [0047]-[0054]) and defining at least part of a shape of the blade holder (see the blade holder in Figs. 3-5); and  
an element ([0058] describes how the chassis is filled with foam) comprising a second material different from the first polymeric material.
Olivieri fails to explicitly state the material which makes up the wall is “polymeric”. However, as it is widely understood by those having ordinary skill in the art that the material(s) disclosed by Olivieri include a polymeric material.  
Olivieri fails to specifically disclose what material makes up the foam, and as such fails to specify that it is “polymeric”. 
Labonte teaches an element comprising a second polymeric material portion (see the polyurethane foam described in column 3, lines 59-64) different from the first polymeric 
Additionally, those having ordinary skill in the art would find it obvious to provide the polymeric material described in the claim as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Also, it is common knowledge to those of ordinary skill in the art to choose a material that has sufficient strength for the intended use of the material.

Regarding claim 36, the combination further teaches: wherein the first polymeric material is a composite material. See [0047]-[0057] from Olivieri.

Regarding claim 37, the combination further teaches: wherein the composite material is a fiber-reinforced polymeric material comprising fibers in a polymeric matrix. See [0047]-[0057] from Olivieri.

Regarding claim 40, the combination further teaches: wherein the fiber-reinforced polymeric material comprises a pre-impregnated fiber layer including respective ones of the fibers. See [0047]-[0057] from Olivieri.

claim 41, the combination further teaches: the pre-impregnated fiber layer is a first pre-impregnated fiber layer; and the fiber-reinforced polymeric material comprises a second pre-impregnated fiber layer including respective ones of the fibers distinct from the respective ones of the fibers of the first pre-impregnated fiber layer. See [0047]-[0057] from Olivieri.

Regarding claim 42, the combination further teaches: wherein the fibers comprise carbon fibers. See [0047]-[0057] from Olivieri.

Regarding claim 43, the combination further teaches: wherein the fibers comprise at least one of graphite fibers, carbon graphite fibers, aramid fibers, boron fibers, silicon carbide fibers, ceramic fibers, metallic fibers, glass fibers, and polypropylene fibers.  See [0047]-[0057] from Olivieri.

Regarding claim 47, the combination further teaches: wherein the second polymeric material is a foam. See [0058] from Olivieri.

Regarding claim 48, the combination further teaches: wherein: the wall defines a cavity; and at least part of the element of the blade holder is disposed in the cavity. See [0047]-[0058] and Fig. 3-5 from Olivieri.

Regarding claim 50, the combination further teaches: wherein the blade holder comprises a front pillar, a rear pillar spaced from the front pillar in a longitudinal direction of the blade holder, and an elongated blade- supporting base between the front pillar and the rear pillar, 

Regarding claim 51, the combination further teaches: the wall of the blade holder includes at least part of the front pillar and at least part of the rear pillar. See [0047]-[0058] and Fig. 3-5 from Olivieri.

Regarding claim 52, the combination further teaches: wherein the wall of the blade holder includes at least part of the elongated blade-supporting base. See [0047]-[0058] and Fig. 3-5 from Olivieri.

Regarding claim 53, the combination further teaches: wherein the element of the blade holder includes at least part of the front pillar and at least part of the rear pillar. See Fig. 3-5 from Olivieri, and [0058] where Olivieri describes the chassis 16 (which comprises front and rear pillar) being filled with foam (which corresponds to the element). 

Regarding claim 54, the combination further teaches: wherein the wall of the blade holder includes at least part of the elongated blade-supporting base and the element of the blade holder includes at least part of the elongated blade- supporting base. See [0047]-[0058] and Fig. 3-5 from Olivieri.

claim 55, the combination further teaches: a U-shaped member, wherein the wall of the blade holder includes at least part of the U-shaped member. See [0047]-[0058] and Fig. 3-5 from Olivieri.

Regarding claim 56 the combination further teaches: a U-shaped member including the front pillar, the rear pillar and the elongated blade-supporting base. See Fig. 5 from Olivieri.

Regarding claim 57, the combination further teaches: an ice skate (1) comprising the blade holder of claim 32. See Fig. 5 from Olivieri.

Regarding claim 94, the combination further teaches: wherein the element is configured to absorb vibrations while the skater skates.  Foam is well-known for having vibration-absorbing properties. 

Regarding claim 96, the combination further teaches: wherein the blade holder is configured to define at least part of a hollow space when the blade holder is connected to the skate boot.  See Fig. 5 from Olivieri.

Claims 34, 35, 59-69, 71-79, 84, 93, 95, 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olivieri (US 2011/0198834) in view of Labonte (US 7,392,991) and Jennings (US 2007/0037637).

claim 34, the combination fails to describe specifically how the wall and the element of the blade holder are affixed to one another. Jennings teaches a sporting equipment wherein a wall (a “cover layer”) and an element (a foam “core”) are affixed to one another by molding of at least one of wall and the element. See [0015]. At the time of invention, it would be obvious to those having ordinary skill in the art to affix the wall and element disclosed by Olivieri in the molding process disclosed by Jennings; the motivation being: overmolding is a process that offers improvements in product resilience and appearance.

Regarding claim 35, the combination further teaches: wherein the wall of the blade holder is molded over the element of the blade holder. See [0015] from Jennings. 

Regarding claim 59, Olivieri teaches: a blade holder for holding a blade of an ice skate, the ice skate comprising a skate boot for receiving a foot of a skater, the blade holder comprising: 
 a wall (including at least one the layers 25, 26, 27) comprising a first polymeric material (see [0047]-[0054]) and defining at least part of a shape of the blade holder (see the blade holder in Figs. 3-5); and  
an element ([0058] describes how the chassis is filled with foam)  comprising a second material different from the first polymeric material.
Olivieri fails to explicitly state the material which makes up the wall is “polymeric”. However, it is widely understood by those having ordinary skill in the art that the material(s) disclosed by Olivieri include a polymeric material.  

Labonte teaches an element comprising a second polymeric material portion (see the polyurethane foam described in column 3, lines 59-64) different from the first polymeric material.  At the time of invention, it would be obvious to those having ordinary skill in the art to provide the foam disclosed by Olivieri as a polyurethane foam, as suggested by Labonte. The motivation being: for rapid curing. 
Additionally, those having ordinary skill in the art would find it obvious to provide the polymeric material described in the claim as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Also, it is common knowledge to those of ordinary skill in the art to choose a material that has sufficient strength for the intended use of the material.
The combination further fails to describe specifically how the wall and the element of the blade holder are affixed to one another. Jennings teaches a sporting equipment wherein a wall (a “cover layer”) and an element (a foam “core”) are affixed to one another by molding of at least one of the wall and the element. See [0015]. At the time of invention, it would be obvious to those having ordinary skill in the art to affix the wall and element disclosed by Olivieri in the molding process disclosed by Jennings; the motivation being: overmolding is a process that offers improvements in product resilience and appearance.

claims 34, 35, and 59, it is noted that molding and molding over imply processes by which the blade holder is formed. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). A product in the prior art made by a different process can anticipate a product-by-process claim. See MPEP 2113. Overmolding is a process that offers improvements in product resilience and appearance.

Regarding claim 60, the combination further teaches: wherein the first polymeric material is a composite material. See [0047]-[0057] from Olivieri.

Regarding claim 61, the combination further teaches: wherein the composite material comprises a matrix. See [0047]-[0057] from Olivieri.

Regarding claim 62, the combination further teaches: wherein the matrix comprises a resin. See [0047]-[0057] from Olivieri.

Regarding claim 63, the combination further suggests: wherein the resin comprises a thermosetting polymeric material. See [0047]-[0057] from Olivieri. Though a “thermosetting polymeric material” is not explicitly discussed by Olivieri, those having ordinary skill in the art would find it obvious to provide thermosetting polymeric material as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. It has been held to be within the general skill of a worker in the art to select a known 

Regarding claim 64, the combination further suggests: wherein the resin comprises a thermoplastic polymeric material. See [0047]-[0057] from Olivieri. Though a “thermoplastic polymeric material” is not explicitly discussed by Olivieri, those having ordinary skill in the art would find it obvious to provide thermoplastic polymeric material as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Also, it is common knowledge to those of ordinary skill in the art to choose a material that has sufficient strength for the intended use of the material. Thermoplastics are discussed by Olivieri in [0054]. 

Regarding claim 65, the combination further suggests: wherein the resin comprises a hybrid thermosetting- thermoplastic polymeric material. Materials are discussed at least in  [0047]-[0057] from Olivieri. Though a “hybrid thermosetting- thermoplastic polymeric material” is not explicitly discussed by Olivieri, those having ordinary skill in the art would find it obvious to provide hybrid thermosetting- thermoplastic polymeric material as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Regarding claim 66, the combination further teaches: wherein the composite material comprises fibers. See [0047]-[0057] from Olivieri.

Regarding claim 67, the combination further teaches: wherein the fibers comprise carbon fibers. See [0047]-[0057] from Olivieri.

Regarding claim 68, the combination further suggests: wherein the fibers comprise graphite fibers. See [0047]-[0057] from Olivieri. Though a “graphite fibers” are not explicitly discussed by Olivieri, those having ordinary skill in the art would find it obvious to provide graphite fibers as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Also, it is common knowledge to those of ordinary skill in the art to choose a material that has sufficient strength for the intended use of the material. Carbon fibers are discussed by Olivieri in [0048]-[0049]. 

Regarding claim 69, the combination further suggests: wherein the fibers comprise carbon graphite fibers. See [0047]-[0057] from Olivieri. Though “carbon graphite fibers” are not 

Regarding claim 71, the combination further teaches: wherein the fibers are oriented to be in tension when the ice skate is deflected in a widthwise direction of the blade holder. See [0047]-[0057] from Olivieri.  Though tension of the fibers is not specifically described by Olivieri, Olivieri does describe woven fibers “a warp and weft”. Woven materials provide multiple different fiber orientations, and would thus yield at least some fibers oriented to be in tension as claimed.

Regarding claim 72, the combination further teaches: wherein the wall is molded. See [0015] from Jennings.

Regarding claim 73, the combination further teaches: wherein the wall is molded over the element. See [0015] from Jennings.

claim 74, the combination further teaches: wherein the element comprises foam. See [0058] from Olivieri.

Regarding claim 75, the combination further teaches: wherein the wall comprises fiber-matrix composite material comprising fibers. See [0047]-[0057] from Olivieri.

Regarding claim 76, the combination further teaches: wherein the fibers comprise carbon fibers. See [0047]-[0057] from Olivieri.

Regarding claim 77, the combination further suggests: wherein the fibers comprise glass fibers. See [0047]-[0057] from Olivieri. Though “glass fibers” are not explicitly discussed by Olivieri, those having ordinary skill in the art would find it obvious to provide glass fibers as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Also, it is common knowledge to those of ordinary skill in the art to choose a material that has sufficient strength for the intended use of the material.

Regarding claim 78, the combination further suggests: wherein the fibers comprise polypropylene fibers. See [0047]-[0057] from Olivieri. Though “polypropylene fibers” are not explicitly discussed by Olivieri, those having ordinary skill in the art would find it obvious to provide polypropylene fibers as an obvious design choice, yielding the same predictable results, 

Regarding claim 79, the combination further teaches: wherein the element is pre-molded. See [0015] from Jennings.  Further, it is noted that pre-molding implies a process by which the blade holder is formed. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). A product in the prior art made by a different process can anticipate a product-by-process claim. See MPEP 2113. 

Regarding claim 84, the combination further teaches: wherein wall comprises polyurethane. See column 3, lines 59-64 from Labonte.

Regarding claim 93, the combination further teaches: an ice skate comprising a skate boot for receiving a foot of a skater, a blade, and the blade holder of claim 59. See Fig. 5 from Olivieri.  

claim 95, the combination further teaches: wherein the element is configured to absorb vibrations while the skater skates.  Foam is well-known for having vibration-absorbing properties. 

Regarding claim 97, the combination further teaches: wherein the blade holder is configured to define at least part of a hollow space when the blade holder is connected to the skate boot.  See Fig. 5 from Olivieri.

Examiner Note in supplement of the above rejections under 35 U.S.C 102 and 103:

Regarding claims which specify the materials used to form the claimed structure, additionally/alternatively, those having ordinary skill in the art would find it obvious to provide the materials described in the claims as an obvious design choice, yielding the same predictable results, as such a modification would require a mere change in materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Also, it is common knowledge to those of ordinary skill in the art to choose a material that has sufficient strength for the intended use of the material.
Additionally, ADD SOMETHING HERE about choice of elastically deformable materials. 
Regarding claims which specify a process used to form the claimed structure, additionally/alternatively, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product .

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. The Examiner thanks the Applicant for preserving/restoring the original numbering of claims in the 9/23/2021 reply. 
Applicant’s remarks with regard to the Specification Objection have been considered, and the Examiner acknowledges that the “first structural portion” and “second structural portion” are no longer recited in the claims. The claims were amended to recite “an element” in place of the second structural portion, which lacks antecedent basis in the specification, as discussed in greater detail above. 
Applicant asserts: “The specification provides examples of a wall comprising a first polymeric/composite material and an element comprising a second polymeric material wherein the first polymeric material and the second polymeric material are configured to elastically deform when the skater skates, now recited by independent claims 32, 58 and 59.”  Applicant has not pointed to any specific part of the specification to support this assertion. The original disclosure has been carefully inspected for support for this limitation, however it is not found. Where are these examples in the specification? The claims are found to contain new matter, as expressed above. Applicant is strongly encouraged to point to specific portions of the original disclosure (particularly, within the elected species) to provide support for the amendments to the claims. 


Applicant’s further arguments relate to the previously applied prior art rejections under 35 USC 102 and 103.  These arguments specifically point to the limitation “the first polymeric material and the second polymeric material are configured to elastically deform when the skater skates.”   As expressed above, due to the nature of indefiniteness of the claims, it is inappropriate to address this limitation in the prior art rejections; a definite and supported interpretation could not be found.  Furthermore, the materials disclosed in the prior art would be capable of at least some elastic deformation, in a limited capacity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMMA K FRICK/            Primary Examiner, Art Unit 3618